Citation Nr: 0943787	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  04-33 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for the cause of the 
Veteran's death, to include exposure to mustard gas.

2. Entitlement to Dependents' Educational Assistance (DEA) 
pursuant to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & Appellant's Daughters
ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served 
on active duty from July 1943 to December 1945.  These 
matters are before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  In June 2005, a Travel Board hearing 
was held before the undersigned.  A transcript of the hearing 
is of record.  The case was before the Board in August 2005 
and February 2007 when it was remanded for further 
development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died in March 2002; the immediate cause of his 
death was chronic obstructive pulmonary disorder (COPD); no 
contributing causes were listed on his death certificate.

2. There is no competent evidence of record that the Veteran 
had full body exposure to mustard gas or Lewisite while on 
active service.

3. COPD was not manifested in service or for many years 
thereafter and the Veteran's primary death-causing disease 
has not been shown by the competent medical evidence of 
record to be causally related to the Veteran's active service 
or any events therein.

4. The Veteran did not have any service-connected 
disabilities during his lifetime.

5. When the Veteran died he did not have service-connected 
disability that was rated permanent and total.


CONCLUSIONS OF LAW

1. Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.312, 3.316 (2009).

2. The criteria for establishing entitlement to DEA benefits 
under Chapter 35 are not met. 38 U.S.C.A. §§ 3500, 3501 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice requirements apply to all five 
elements of a service connection claim: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice for dependency and indemnity compensation 
(DIC) claims must also include: (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected claim; and (3) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a condition not yet service-connected.

The appellant was advised of VA's duties to notify and assist 
in the development of the claims.  While she did not receive 
complete notice prior to the initial rating decision, a 
December 2005 letter provided certain essential notice prior 
to the readjudication of her claim of service connection for 
cause of the Veteran's death.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  This letter explained the 
evidence necessary to substantiate her claim, the evidence VA 
was responsible for providing, the evidence she was 
responsible for providing, and advised her to submit any 
evidence or provide any information she had regarding her 
claim.  It also provided an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service-connected.  [As the Veteran did not 
have any service-connected disabilities, the question of how 
she could establish service connection based on an already 
service-connected disability is moot.]  A November 2003 
letter also informed her of what was required to substantiate 
a claim for DEA benefits.  While she was not advised of the 
criteria for establishing an effective date of an award, she 
is not prejudiced by lack of such notice (See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490-91 (2006)), as effective 
date criteria have no significance unless the claim is 
allowed, and this decision does not do so.  November 2006 and 
September 2009 supplemental statements of the case (SSOCs) 
readjudicated the matters after the appellant and her 
representative were given sufficient opportunity to respond.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA timing defect may be cured by the 
issuance of fully compliant notification followed by 
readjudication of the claim).  

All pertinent and available records have been secured.  The 
Board notes that an April 1993 certification from the 
National Personnel Records Center (NPRC) states that the 
Veteran's personnel file and service treatment records are 
not available and could not be reconstructed.  In this 
regard, it appears that the missing records were destroyed in 
a 1973 fire at the NPRC.

In April 1993, the RO requested that the Veteran complete NA 
Form 13055, in order to reconstruct his medical records and 
requested that the Veteran provide specific information 
necessary to verify his exposure to mustard gas.  The Veteran 
provided a completed NA Form 13055 which stated that he did 
not receive any medical treatment for his illness during his 
service.

When, as here, the service treatment records cannot be 
located, through no fault of the veteran, VA has a 
"heightened" obligation to more fully discuss the reasons 
and bases for its decision and to carefully consider applying 
the benefit-of-the-doubt doctrine.  See, e.g., O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

Pursuant to the February 2007 remand, VA has followed all 
procedures outlined by Veterans Benefits Administration 
Manual M21-1MR, Part IV.ii, 1.F to determine whether the 
Veteran was exposed to mustard gas during service.  The RO 
has substantially complied with the August 2005 and February 
2007 remand instructions.  See Dyment v. West, 13 Vet. App. 
141 (1999) (finding that remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where there is substantial 
compliance with the Board's remand instructions). 

The appellant has not identified any other evidence that 
remains outstanding.  The Board notes that a May 1993 
statement from the Veteran during his lifetime indicates that 
he was receiving benefits from the Social Security 
Administration based on a breathing problem, to include 
emphysema.  The record reflects that these records were never 
secured and associated with the claims file; however, the 
U.S. Court of Appeals for Veterans Claims (Court) has 
reported that in the normal course of its business the Social 
Security Administration destroys its records after five 
years.  Van Valkenburg v. Shinseki, 23 Vet. App. 113, 120 
(2009).  As it has now been at least sixteen years since the 
Veteran applied for Social Security Administration disability 
benefits, the Board concludes that based on normal Social 
Security Administration practice, the records associated with 
his Social Security claim have likely been destroyed.  Hence, 
further efforts to obtain these records would be futile and 
the appellant is not prejudiced because the Board is not 
pursuing such development.  

As will be explained in detail below, the competent evidence 
of record is against a finding that the Veteran was exposed 
to mustard gas during service and there is no evidence that 
the condition that is alleged to have caused the Veteran's 
death may otherwise be associated with his military service.  
Hence, securing an opinion as to a possible relationship 
between the claimed disabilities and the Veteran's service is 
not necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet App 79 (2006).  VA's duty to assist is also 
met.  Accordingly, the Board will address the merits of the 
claims. 

B. Legal Criteria, Factual Background, and Analysis

Cause of Death

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted on a presumptive basis with 
exposure to specified vesicant agents during active military 
service under specified circumstances together with the 
subsequent development of any of the indicated conditions is 
sufficient to establish service connection for that 
condition: (1) full-body exposure to nitrogen or sulfur 
mustard during active military service together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, or the following cancers: 
nasopharyngeal; laryngeal; lung (except mesothelioma); or 
squamous cell carcinoma of the skin; (2) full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma 
or chronic obstructive pulmonary disease; and (3) full-body 
exposure to nitrogen mustard during active military service 
together with the subsequent development of acute 
nonlymphocytic leukemia.  38 C.F.R. § 3.316(a); see Pearlman 
v. West, 11 Vet. App. 443, 446 (1998).  A veteran need not 
provide nexus evidence to be awarded service connection.  Id.  
However, service connection will not be established if the 
claimed condition is due to the Veteran's own willful 
misconduct or there is affirmative evidence that establishes 
a non-service-related supervening condition or event as the 
cause of the claimed condition.  38 C.F.R. § 3.316(b).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The appellant contends that the COPD that caused the 
Veteran's death is related to his exposure to mustard gas in 
service.  

The Veteran's Separation Qualification Record shows that he 
went through three months of chemical warfare basic training.  
His primary military occupational specialty was as a truck 
driver with the 80th Chemical Smoke Generator Company.  This 
specialty required him to drive a two and a half ton truck 
hauling fog oil and generators from a chemical field depot to 
the front lines.

During the Veteran's lifetime he submitted a statement that 
during basic training he had to go through a gas chamber with 
a gas mask both on and off of his face.  He reported that the 
gas was mustard gas.  

In September 2004, the appellant submitted lay statements 
from the Veteran's sister and sister-in-law that they knew 
the Veteran received training for chemical warfare at Camp 
Sibert in Alabama in 1943 and 1944.

At the June 2005 hearing, the appellant testified that she 
would see the Veteran on weekends during his basic training 
at Camp Sibert and that his face would be red and itchy.  She 
reported that her mother once gave him a topical cream for 
the condition.  She also said that when she knew him during 
service he would frequently cough.  She testified that he 
told her he was exposed to mustard gas.

In April 2007, VA's Compensation and Pension Service reported 
that the Veteran was not listed in the Department of 
Defense's mustard gas database of exposed veterans.  
In August 2009, VA's Mustard Gas Program Manager reported 
that the Veteran was not a test participant in Mustard Gas, 
Chemical or Biological or Project 112/SHAD programs according 
to the Department of Defense's database.

A September 2009 certification from the NPRC states that 
there is no evidence of exposure to mustard gas or lewisite 
on file.  This certification notes that the record is fire 
related.

Initially, the Board notes that a February 1980 record from 
Dr. J. W. shows a diagnosis of mild COPD and the Veteran's 
death certificate lists that the primary cause of death was 
COPD.  COPD is among the conditions that are associated with 
full body exposure to sulfur or nitrogen mustard gas or 
Lewisite.  38 C.F.R. § 3.316(a)(2).

The Board also notes that although the Veteran served during 
a time of war, the appellant has not alleged that his 
respiratory conditions began in combat and; therefore, 38 
U.S.C.A. § 1154(b), pertaining to proof of service incurrence 
or aggravation of a disease or injury in the case of a 
Veteran who engaged in combat with the enemy, is not for 
application.

The determination of whether or not the Veteran was actually 
exposed to the specified vesicant agents is a question of 
fact for the Board to determine after full development of the 
facts, including an evaluation of the credibility of the 
Veteran's and other lay statements in light of all the 
evidence in the file.  Pearlman, 11 Vet. App. at 447.  
Veterans Benefits Administration (VBA) Manual M21-1MR, Part 
IV.ii.1.F.20.c specifies that veterans who underwent full-
body exposure to a vesicant agent include those exposed 
during field or chamber testing, those exposed under 
battlefield conditions in World War I, those present at the 
German air raid on the harbor of Bari, Italy, in World War 
II, and those engaged in the manufacturing and handling of 
(blistering) agents during service.  VBA Training Letter 05-
01 (Mar. 28, 2005). 

The Court has found that a layperson is generally not capable 
of opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
38 C.F.R. § 3.159(a)(2).  In this regard, the Court recently 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(finding that lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence).
In the present case, the Board finds that the Veteran was 
competent to report that he went through a chamber that 
contained a chemical during chemical warfare training at Camp 
Sibert.  His spouse is competent to report that when she saw 
him on the weekends his face was red and chapped.  However, 
the Board finds that the Veteran and the other lay witnesses 
are not competent to know the chemical make-up of the 
contents of the chamber.  In this regard, the Veteran and the 
other lay persons have not been shown to have the requisite 
education, training, or experience to provide such competent 
evidence.  

There is no indication by objective evidence of exposure to 
mustard gas in service.  VA's searches of the relevant 
Department of Defense records have revealed that the 
Veteran's name was not on the list of servicemen exposed to 
mustard gas.  The Board finds the Department of Defense's 
listing of exposed veterans to be the most probative evidence 
regarding whether the Veteran had full-body exposure to 
mustard gas or Lewisite during service.  

For these reasons and bases, the Board finds a preponderance 
of the evidence is against a finding that the Veteran had 
full-body exposure to nitrogen or sulfur mustard gas or 
Lewisite during service.  As such, even with consideration of 
the doctrine of giving the benefit of the doubt to the 
Veteran, under 38 U.S.C.A. § 5107, the Board finds that the 
criteria for presumptive service connection under the 
provisions of 38 C.F.R. § 3.316 are not met.

The Board must still consider whether service connection on a 
direct basis is warranted.  See Combee, 34 F.3d at 1042.  As 
noted, the evidence shows the Veteran died from COPD.  

After service, there is no evidence of continuity of 
symptomatology between the Veteran's discharge from service 
and the initial diagnosis of COPD in 1980, about 35 years 
after his discharge from service.  In a May 1993 statement, 
the Veteran reported that he first developed a breathing 
problem in the 1980s and medical evidence of record shows 
that he was first diagnosed with COPD in February 1980.  In 
this regard, the Board notes that evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

While the appellant has alleged that she remembers the 
Veteran coughing frequently during and after basic training, 
there is no evidence that this was due to COPD.  The question 
is a complex medical question not capable of resolution by 
lay observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  

The Board notes that October 2003 letters from the Veteran's 
primary care physician, Dr. M. G. and from Dr. H. T. 
essentially conclude that it is likely that the Veteran's 
exposure to mustard gas at Camp Sibert caused the Veteran's 
pulmonary problems that ultimately contributed to his death.  
Additionally, a May 1993 VA opinion notes the Veteran had 
brief exposure to mustard gas during service.  The Board 
places no probative value in these opinions as they are based 
on an inaccurate factual premise, i.e. that the Veteran was 
exposed to mustard gas during service.  Reonal v. Brown, 5 
Vet. App. 458, 460-61 (1993) (finding that a physician's 
opinion based on an inaccurate factual premise has no 
probative value).  As stated above, the Board has concluded 
that a preponderance of the evidence is against a finding 
that the Veteran was exposed to mustard gas during service.  
Hence, any opinion based on a finding that he had such 
exposure has no probative weight.

There is no other lay or medical evidence of record 
indicating that the COPD that caused the Veteran's death may 
be related to any other circumstances of the Veteran's 
service, other than the alleged exposure to mustard gas.  It 
is notable that an undated medical record from Dr. G. P., 
submitted in April 1993, notes that the Veteran had been 
smoking a pack of cigarettes a day for more than 50 years.  
The conclusion was that the Veteran had COPD due to smoking.  

As a preponderance of the evidence is against a finding that 
the cause of the Veteran's death was related to a disability 
incurred in or aggravated by service, either on a presumptive 
or direct basis, the reasonable doubt doctrine is not for 
application.  Hence, the claim must be denied.

Chapter 35 Benefits

Chapter 35 DEA is a program of education or special 
restorative training that may be authorized for an eligible 
person, such as a surviving spouse, if the applicable 
criteria are met.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. 
§§ 21.3020, 21.3021.

Basic eligibility for DEA is shown if the veteran: (1) was 
discharged from service under conditions other than 
dishonorable, or died in service; and (2) had a permanent 
total service-connected disability; or (3) a permanent total 
service-connected disability was in existence at the date of 
the veteran's death; or (4) died as a result of a service-
connected disability; or, if a serviceperson (5) is on active 
duty as a member of the Armed forces and is, and, for a 
period of more than 90 days, has been listed by the Secretary 
concerned in action, captured in line of duty by a hostile 
force, or forcibly detained or interned in line of duty by a 
foreign government or power.  38 C.F.R. § 3.807.

The Veteran did not have a service-connected disability at 
the time of his death.  The appellant's claim for basic 
eligibility for DEA benefits under Chapter 35 is premised 
upon establishing entitlement to service connection for the 
cause of the Veteran's death.  Because the Board has 
determined that service connection for the cause of the 
Veteran's death is not warranted, the claim for eligibility 
for DEA benefits under Chapter 35 must also fail.




ORDER

Service connection for the cause of the Veteran's death is 
denied.

Basic eligibility for DEA benefits under Chapter 35 is 
denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


